DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,279,271 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter (see charts below). The differences between the instant claims and the patented claims do not result in a substantive difference which would modify the scope of the claimed invention. Thus, the claims only contain nominal differences in language which do not render them patentably distinct from the patented claims.

Application 17/580,315
U.S. Patent 10,279,271 B2
Claim 1 (and similar claim 11).  A system that provides modified benefits to multiple users by virtue of the multiple users being included in an affiliation of users within an online game, the system comprising:



one or more physical processors configured by machine-readable instructions to:













obtain affiliation information regarding one or more affiliations within the online game, wherein a given affiliation within the online game includes a discrete group of users with a relationship having a functional significance within the online game, wherein the affiliations include a first affiliation between a group of users including a first user and a second user, wherein the first affiliation is associated with a first affiliation-specific virtual item, wherein the first affiliation-specific virtual item is usable within the online game by both the first user and the second user by virtue of their inclusion in the first affiliation;



receive information regarding the first user providing one or more virtual items to modify a first value of a first benefit metric of the first affiliation-specific virtual item; and



modify the first value of the first benefit metric of the first affiliation-specific virtual item subsequent to provision of the one or more virtual items.

Claim 1 (and similar claim 15). A system that provides increased benefits to virtual items that are controllable and/or accessible by multiple users of a virtual space by virtue of the multiple users being included in an affiliation of users within an online game taking place in the virtual space, the system comprising:

one or more physical processors configured by machine-readable instructions to:

receive commands over a network from client computing platforms associated with the users;
perform operations in the virtual space associated with the online game in response to the commands received over the network from the client computing platforms associated with the users, wherein receiving the commands and performing the operations facilitates participation by the users in the online game;

manage one or more affiliations within the online game, wherein managing the one or more affiliations includes receiving affiliation information over the network from the client computing platforms associated with the users requesting and/or accepting association with the one or more affiliations, a given affiliation within the online game comprising a discrete group of users with a relationship having a functional significance within the online game that has an impact on game play, wherein the affiliations include a first affiliation between a group of users including a first user and a second user, wherein the first affiliation is associated with a first affiliation game unit, wherein the first affiliation game unit is controllable and/or accessible by both the first user and the second user by virtue of their inclusion in the first affiliation;

receive, from a first client computing platform associated with the first user, information regarding the first user providing one or more virtual items to increase a first level value of a first benefit metric of the first affiliation game unit; and

increase the first level value of the first benefit metric of the first affiliation game unit in response to receiving the information regarding the first user providing the one or more virtual items.

Claim 2 (and similar claim 12). The system of claim 1, wherein an amount of modification in the first value is based on one or more of a number of users included in the first affiliation that provide one or more virtual items to modify the level of the first benefit metric of the first affiliation-specific virtual item and/or a number of the one or more virtual items provided by the users included in the first affiliation.

Claim 2 (and similar claim 12). The system of claim 1, wherein an amount of increase in the first level value is based on one or more of a number of users having the first affiliation that provide one or more virtual items to increase the level of the first benefit metric of the first affiliation game unit and/or a number of the one or more virtual items provided by the users having the first affiliation.

Claim 3 (and similar claim 13). The system of claim 1, wherein the first benefit metric of the first affiliation-specific virtual item has one or more discrete benefit level values, and wherein the one or more physical processors are further configured to change the first benefit metric from a first benefit level value to a second benefit level value subsequent to a threshold number of the users included in the first affiliation providing a threshold number of one or more virtual items to promote the first affiliation-specific virtual item.

Claim 3 (and similar claim 13). The system of claim 1, wherein the first benefit metric of the first affiliation game unit has one or more discrete benefit level values and the system is configured to promote the first benefit metric from a first benefit level value to a second benefit level value in response to a threshold number of the users having the first affiliation providing a threshold number of one or more virtual items to promote the first affiliation game unit.

Claim 4 (and similar claim 14). The system of claim 1, wherein the individual ones of the discrete group of users in the first affiliation that are able to use the first affiliation-specific virtual item have a relationship having a functional significance with the other users of the discrete group of users in the first affiliation.

Claim 4 (and similar claim 14). The system of claim 1, wherein the individual ones of the discrete group of users in the first affiliation that are able to control and/or access the first affiliation game unit have a relationship having a functional significance with the other users of the discrete group of users in the first affiliation.

Claim 5 (and similar claim 15). The system of claim 4, wherein the relationship having a functional significance includes one or more of a leadership role, a controller role, a mentorship role, and/or an administrator role.

Claim 5 (and similar claim 15). The system of claim 4, wherein the relationship having a functional significance includes one or more of a leadership role, a controller role, a mentorship role, and/or an administrator role.

Claim 6 (and similar claim 16). The system of claim 1, wherein the individual ones of the discrete group of users in the first affiliation able to use the first affiliation-specific virtual item includes users having an indication of a priority for using the first affiliation-specific virtual item.

Claim 6 (and similar claim 16). The system of claim 1, wherein the individual ones of the discrete group of users in the first affiliation able to control and/or access the first affiliation game unit includes users having an indication of a priority for controlling and/or accessing the first affiliation game unit.

Claim 7 (and similar claim 17). The system of claim 1, wherein the one or more physical processors are further configured by machine-readable instructions to effectuate presentation of an offer to the users of the first affiliation to provide one or more virtual items for modifying the first benefit level of the first benefit metric of the first affiliation-specific virtual item associated with the first affiliation.

Claim 7 (and similar claim 17). The system of claim 1, wherein the one or more physical processors are configured by machine-readable instructions to effectuate presentation of an offer to the users of the first affiliation to provide one or more virtual items for increasing the first benefit level of the first benefit metric of the first affiliation game unit associated with the first affiliation.

Claim 8 (and similar claim 18). The system of claim 7, wherein the one or more physical processors are further configured by machine-readable instructions to effectuate presentation of the offer to the users included in the first affiliation to purchase one or more virtual items for modifying the first benefit level of the first benefit metric of the first affiliation-specific virtual item associated with the first affiliation.


Claim 8 (and similar claim 18). The system of claim 7, wherein the one or more physical processors are configured by machine-readable instructions to effectuate presentation of the offer to the users having the first affiliation to purchase one or more virtual items for increasing the first benefit level of the first benefit metric of the first affiliation game unit associated with the first affiliation.

Claim 9 (and similar claim 19). The system of claim 1, wherein the first benefit metric of the first affiliation-specific virtual item includes one or more of a defense metric, an attack metric, a skill metric, a loyalty metric, a moral metric, an energy metric, and/or a speed metric.

Claim 9 (and similar claim 19). The system of claim 1, wherein the first benefit metric of the first affiliation game unit includes one or more of a defense metric, an attack metric, a skill metric, a loyalty metric, a moral metric, an energy metric, and/or a speed metric.

Claim 10 (and similar claim 20). The system of claim 1, wherein the online game takes place in a virtual space, and wherein the first benefit metric of the first affiliation-specific virtual item includes one or more of a resource metric and/or a production attack metric.

Claim 10 (and similar claim 20). The system of claim 1, wherein the first benefit metric of the first affiliation game unit includes one or more of a resource metric and/or a production attack metric.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhogal et al. (US 8,103,559 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        12/16/2022